Title: To Thomas Jefferson from Diodati, 17 March 1794
From: Diodati-Tronchin, Jean, Count de
To: Jefferson, Thomas



Rolles en Suisse, pays de Vaud le 17. Mars 1794

Je Suis parti de Paris en May 1792, pour venir dans ce pays, Ou je Suis resté jusques a présent, et ou je resterai encore.

En conséquence et venant de lire dans plusieurs papiers publics, qui l’annonçent comme une chose positive que Vous Vous étes mon cher Monsieur, chargé d’une commission en France, Je m’empresse de Vous offrir mon appartement a Paris, Rue le Pelletier, Sur le Boulevard, Vis à Vis la Comédie Italienne lequel est tres bien Situé, tres agréable, Vaste et fort bien meublé, et dans le quel Vous Serez a tous égards convenablement. Il Sera doux a mon amitié de Vous Sentir logé chez moi, et je me flatte, Qu’il le Sera aussi a la Votre, ainsi, Vous ne refuserez point ma proposition que Vous me manderez avoir acceptée.
J’envoye cette lettre au Ministre des Etats unis en France, Monsieur Morrits, pour vous la faire parvenir, la Ou il Vous sçaura ou Supposera, Sans autres détaills, que je Supprime aussi icy, Sur toutes Sortes de Sujets. Je me borne donc a Vous dire, Qu’en toute occasion, Vous me trouverez empressé a Vous donner toutes les preuves qui dépendront de moi, du Souvenir, de tout l’attachement, que je Vous ay Voués et de la [consi]dération distinguée avec la quelle j’ay [l’honneu]r d’etre, Mon cher Monsieur, Votre tres Humble & tres obéissant Ser[viteur]

Diodati

